Exhibit 25.2 FORM T-1 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE CHECK IF AN APPLICATION TO DETERMINE ELIGIBILITY OF A TRUSTEE PURSUANT TO SECTION 305(b)(2)|| THE BANK OF NEW YORK TRUST COMPANY, N.A. (Exact name of trustee as specified in its charter) (State of incorporation if not a U.S. national bank) 95-3571558 (I.R.S. employer identification no.) 700 South Flower Street Suite 500 Los Angeles, California (Address of principal executive offices) 90017 (Zip code) KANSAS CITY POWER & LIGHT COMPANY (Exact name of obligor as specified in its charter) Missouri (State or other jurisdiction of incorporation or organization) 44-0308720 (I.R.S. employer identification no.) 1201 Walnut Street Kansas City, Missouri (Address of principal executive offices) 64106 (Zip code) Debt Securities (Title of the indenture securities) 1.General information.Furnish the following information as to the trustee: (a) Name and address of each examining or supervising authority to which it is subject. Name Address Comptroller of the Currency United States Department of the Treasury Washington, D.C. 20219 Federal Reserve Bank San Francisco, California 94105 Federal Deposit Insurance Corporation Washington, D.C. 20429 (b) Whether it is authorized to exercise corporate trust powers. Yes. 2. Affiliations with Obligor. If the obligor is an affiliate of the trustee, describe eachsuch affiliation. None. 16. List of Exhibits. Exhibits identified in parentheses below, on file with the Commission, are incorporated herein by reference as an exhibit hereto, pursuant to Rule 7a-29 under the Trust Indenture Act of 1939 (the "Act") and 17 C.F.R. 229.10(d). 1. A copy of the articles of association of The Bank of New York Trust Company, N.A. (Exhibit 1 to Form T-1 filed with Registration Statement No. 333-121948). 2. A copy of certificate of authority of the trustee to commence business. (Exhibit 2 to Form T-1 filed with Registration Statement No. 333-121948). 3. A copy of the authorization of the trustee to exercise corporate trust powers. (Exhibit 3 to Form T-1 filed with Registration Statement No. 333-121948). 4. A copy of the existing by-laws of the trustee. (Exhibit 4 to Form T-1 filed with Registration Statement No. 333-121948). -2- 6. The consent of the trustee required by Section 321(b) of the Act. (Exhibit 6 to Form T-1 filed with Registration Statement No. 333-121948). 7. A copy of the latest report of condition of the Trustee published pursuant to law or to the requirements of its supervising or examining authority. -3- SIGNATURE Pursuant to the requirements of the Act, the trustee, The Bank of New York Trust Company, N.A., a banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility to be signed on its behalf by the undersigned, thereunto duly authorized, all in The City of Chicago, and State of Illinois, on the 10th day of December, 2007. THEBANKOFNEWYORK TRUST COMPANY, N.A. By:/S/D.G. DONOVAN Name:D.G. DONOVAN Title:VICE PRESIDENT -4- EXHIBIT 7 Consolidated Report of Condition of THE BANK OF NEW YORK TRUST COMPANY, N.A. of 700 South Flower Street, Suite 200, Los Angeles, CA 90017 At the close of business September 30, 2007, published in accordance with Federal regulatory authority instructions. ASSETS Cash and balances due from depository institutions: Noninterest-bearing balances and currency and coin 11,268 Interest-bearing balances 0 Securities: Held-to-maturity securities 40 Available-for-sale securities 115,996 Federal funds sold and securities purchased under agreements to resell: Federal funds sold 49,900 Securities purchased under agreements to resell 108,174 Loans and lease financing receivables: Loans and leases held for sale 0 Loans and leases, net of unearned income 0 LESS: Allowance for loan and lease losses 0 Loans and leases, net of unearned income and allowance 0 Trading assets 0 Premises and fixed assets (including capitalized leases) 12,972 Other real estate owned 0 Investments in unconsolidated subsidiaries and associated companies 0 Not applicable Intangible assets: Goodwill 871,685 Other Intangible Assets 308,586 Other assets 148,668 Total assets $1,627,289 1 LIABILITIES Deposits: In domestic offices 2,567 Noninterest-bearing 2,567 Interest-bearing 0 Not applicable Federal funds purchased and securities sold under agreements to repurchase: Federal funds purchased 0 Securities sold under agreements to repurchase 0 Trading liabilities 0 Other borrowed money: (includes mortgage indebtedness and obligations under capitalized leases) 168,691 Not applicable Not applicable Subordinated notes and debentures 0 Other liabilities 148,215 Total liabilities 319,473 Minority interest in consolidated subsidiaries 0 EQUITY CAPITAL Perpetual preferred stock and related surplus 0 Common stock 1,000 Surplus (exclude all surplus related to preferred stock) 1,121,520 Retained earnings 184,893 Accumulated other comprehensive income 403 Other equity capital components 0 Total equity capital 1,307,816 Total liabilities, minority interest, and equity capital (sum of items 21, 22, and 28) 1,627,289 I, Karen Bayz, Vice President of the above-named bank do hereby declare that the Reports of Condition and Income (including the supporting schedules) for this report date have been prepared in conformance with the instructions issued by the appropriate Federal regulatory authority and are true to the best of my knowledge and belief. Karen Bayz ) Vice President We, the undersigned directors (trustees), attest to the correctness of the Report of Condition (including the supporting schedules) for this report date and declare that it has been examined by us and to the best of our knowledge and belief has been prepared in conformance with the instructions issued by the appropriate Federal regulatory authority and is true and correct. Michael K. Klugman, President ) Frank P. Sulzberger, MD ) Directors (Trustees) William D. Lindelof, VP ) 2
